DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive. See the rejection below in response to the amended claims.
Applicant’s arguments, see pages 13-14 of the Applicant Response, filed 04/14/2022, with respect to Specification have been fully considered and are persuasive.  The objection to Specification has been withdrawn.
Applicant’s arguments, see pages 13-14 of the Applicant Response, filed 04/14/2022, with respect to Drawings, have been fully considered and are persuasive.  The objection to Drawings has been withdrawn.
Applicant’s arguments, see page 14 of the Applicant Response, filed 04/14/2022, with respect to Claim 1, have been fully considered and are persuasive.  The 35 U.S.C. 112 of Claim 1 has been withdrawn.
Applicant’s arguments, see page 14-16 of the Applicant Response, filed 04/14/2022, with respect to Claims 1, 11 and 12, have been fully considered and are persuasive.  The 35 U.S.C. 101 of Claims 1, 11 and 12 has been withdrawn.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al., (US 2017/0249934 Al) (hereinafter Kang) .
Regarding Claim 1: Kang discloses a vehicle terminal for processing a message, the vehicle terminal comprising: a communicator for receiving the message from a portable device, wherein the communicator is connected to the vehicle terminal in a wired or wireless manner; An electronic device (car infotainment device) with a communication circuit (communicator) for receiving messages from another electronic device with a communication circuit (communicator) via a wired or wireless interface (¶0085,0054, 0065, and Figure 1);
analyze a text of the message received from the portable device to yield an analysis result; Kang discloses the electronic device, byway of the confirmation module, analyzes received messages from other electronic devices to yield an analysis result (Kang ¶0189-0190). For example, the electronic device may determine the message information includes a text, a link or content (a video, an image or an audio file) after analyzing the message (Kang ¶0192, 0209 and 0215);
determine a recommended operation corresponding to the analysis result; Kang discloses the electronic device, by way of the smart assistance module, determines a recommended action or operation such as converting a notification into speech, an image, a video or data based on the results of analyzing the received message (Kang ¶0200-0201 and 0227-0228).  For example, if the analyzed message was determined to include speech related info, such recommended operations could include regenerating or converting the received message notification, byway of the smart assistance module, into speech that can be outputted through an electronic device (ex. speaker) (Kang ¶0227-0228);  
wherein the controller learns a text pattern of the message in the received message to yield a learning result and classifies a category of the message based on the learning result; Kang discloses the electronic device learning text patterns/words from messages using supervised and unsupervised training methods yielding an analysis result of a word related to speech and a binary classifier that classifies and determines a category (related to speech or not) based on the word (learning result) (Kang ¶0250-0252, 0070). 

Regarding Claim 2: Kang further discloses the vehicle terminal of claim 1, wherein the controller is configured to: determine an operation based on the classified category as the recommended operation corresponding to the analysis result (Kang ¶0200-0201 and 0227-0228). 

Regarding Claim 11: Kang discloses a system for processing a message, the system terminal comprising: a portable device for receiving the message; An electronic device (car infotainment device) with a communication circuit (communicator) for receiving messages from another electronic device with a communication circuit (communicator) (¶0085,0054 and Figure 1);
a vehicle terminal for analyzing a text of the message received from the portable device to yield an analysis result; Kang discloses the electronic device, byway of the confirmation module, analyzes received messages from other electronic devices to yield an analysis result (Kang ¶0189-0190). For example, the electronic device may determine the message information includes a text, a link or content (a video, an image or an audio file) after analyzing the message (Kang ¶0192, 0209 and 0215);
determining a recommended operation corresponding to the analysis result; Kang discloses the electronic device, by way of the smart assistance module, determines a recommended action or operation such as converting a notification into speech, an image, a video or data based on the results of analyzing the received message (Kang ¶0200-0201 and 0227-0228).  For example, if the analyzed message was determined to include speech related info, such recommended operations could include regenerating or converting the received message notification, byway of the smart assistance module, into speech that can be outputted through an electronic device (ex. speaker) (Kang ¶0227-0228);  
wherein the vehicle terminal learns a text pattern of the message in the received message to yield a learning result and classifies a category of the message based on the learning result; Kang discloses the electronic device learning text patterns/words from messages using supervised and unsupervised training methods yielding an analysis result of a word related to speech and a binary classifier that classifies and determines a category (related to speech or not) based on the word (learning result) (Kang ¶0250-0252, 0070).  
Regarding Claim 12: Kang discloses a method for processing a message, the method comprising: receiving, by a controller, the message from a portable device; An electronic device (car infotainment device) with a processor (controller) utilized to receive messages from another electronic device byway of a processor (controller) (¶0085,0054 and Figure 1);
analyzing, by the controller, a text of the message received from the portable device to yield an analysis result; Kang discloses the electronic device, byway of the confirmation module, analyzes received messages from other electronic devices, via the processor (controller), to yield an analysis result (Kang ¶0187, 0189-0190). For example, the electronic device may determine the message information includes a text, a link or content (a video, an image or an audio file) after analyzing the message (Kang ¶0192, 0209 and 0215);
determining, by a controller, a recommended operation corresponding to the analysis result; Kang discloses the electronic device, by way of the smart assistance module and the processor (controller), determines a recommended action or operation such as converting a notification into speech, an image, a video or data based on the results of analyzing the received message (Kang ¶0200-0201, 0227-0228 and 0085).  For example, if the analyzed message was determined to include speech related info, such recommended operations could include regenerating or converting the received message notification, byway of the smart assistance module, into speech that can be outputted through an electronic device (ex. speaker) (Kang ¶0227-0228);  
wherein the controller learns a text pattern of the message in the received message to yield a learning result and classifies a category of the message based on the learning result; Kang discloses the electronic device, via the processor (controller), learning text patterns/words from messages using supervised and unsupervised training methods yielding an analysis result of a word related to speech and a binary classifier that classifies and determines a category (related to speech or not) based on the word (learning result) (Kang ¶0250-0252, 0070).  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., (US 2017/0249934 Al) (hereinafter Kang), in view of Hadju et al., (US 10,841,248 Bl) (hereinafter Hadju).  

Regarding Claim 3: Kang discloses the vehicle terminal of claim 2, however, Kang fails to explicitly disclose the claimed: wherein the controller is configured to determine the category of the message as a spam message when there is a text pattern stored to block a message included in the received message.

However, in an analogous art, Hadju discloses: 
wherein the controller is configured to determine the category of the message as a spam message when there is a text pattern stored to block a message included in the received message; Hadju discloses an embedded computerized system or device in a vehicle utilizes stored tags, flags or metadata to categorize various incoming text messages as “spam”, “urgent”, “advertisement” or others (Hajdu col 11, lines 29-38 and lines 44-48).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Hadju to the vehicle terminal of Kang, because this would allow the electronic device (via the processor) to properly identify “spam” related messages from the acquired message information and to allow for the proper categorizing and blocking of messages marked “spam” from received messages such as advertisements, sports, news, music, finance and shopping from being outputted on the electronic device and from further distracting the driver (Hajdu col 11, lines 29-38 and lines 44-48).

Regarding Claim 4: Kang, in view of Hadju, further discloses the vehicle terminal of claim 3, wherein the controller is configured to: determine blocking an output of the message as the recommended operation corresponding to the analysis result when the category of the message is determined as the spam message (Hajdu col 11, lines 34-43 and lines 43-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Hadju to the vehicle terminal of Kang, because this would allow the electronic device (via the processor) to properly identify “spam” related messages from the acquired message information and to allow for the proper categorizing and blocking of messages marked “spam” from received messages such as advertisements, sports, news, music, finance and shopping from being outputted on the electronic device and from further distracting the driver (Hajdu col 11, lines 29-38 and lines 44-48).

Regarding Claim 14: Kang discloses the method of claim 12, however, Kang fails to explicitly disclose the claimed: determine the category of the message as a spam message when there is a text pattern stored to block a message included in the received message.

However, in an analogous art, Hadju discloses: 
determine the category of the message as a spam message when there is a text pattern stored to block a message included in the received message; Hadju discloses an embedded computerized system or device in a vehicle utilizes stored tags, flags or metadata to categorize various incoming text messages as “spam”, “urgent”, “advertisement” or others (Hajdu col 11, lines 29-38 and lines 44-48).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Hadju to the method of Kang, because this would allow the electronic device (via the processor) to properly identify “spam” related messages from the acquired message information and to allow for the proper categorizing and blocking of messages marked “spam” from received messages such as advertisements, sports, news, music, finance and shopping from being outputted on the electronic device and from further distracting the driver (Hajdu col 11, lines 29-38 and lines 44-48).

Regarding Claim 15: Kang, in view of Hadju, further discloses the method of claim 14, further comprising: determining blocking an output of the message as the recommended operation corresponding to the analysis result when the category of the message is determined as the spam message (Hajdu col 11, lines 34-43 and lines 43-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Hadju to the method of Kang, because this would allow the electronic device (via the processor) to properly identify “spam” related messages from the acquired message information and to allow for the proper categorizing and blocking of messages marked “spam” from received messages such as advertisements, sports, news, music, finance and shopping from being outputted on the electronic device and from further distracting the driver (Hajdu col 11, lines 29-38 and lines 44-48).

Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., (US 2017/0249934 Al) (hereinafter Kang), in view of Braden et al., (US 8,816,837 B2) (hereinafter Braden).  

Regarding Claim 5: Kang discloses the vehicle terminal of claim 2, however, Kang fails to explicitly disclose the claimed: wherein the controller is configured to determine the category of the message as a general message when the text pattern is absent in the received message.

However, in an analogous art, Braden discloses: 
wherein the controller is configured to determine the category of the message as a general message when the text pattern is absent in the received message; Braden discloses the use of an in-vehicle information display system to determine and categorize a message as a general message based on the content of the received message, as selected by vehicle user. Braden details how the criteria that defines whether the messaging type is general vice non-general can be pre-selected such that messages are automatically categorized upon reception. (Braden col 5, lines 33-43).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Braden to the vehicle terminal of Kang, because this would allow the electronic device (via the processor) to categorize the received text messages as general text messages vice non-general text contents (relating to advertisements, sports, healthcare, news, etc.) based on the message information and contents (Braden col 5, lines 33-43 and col 8, lines 23-29).

Regarding Claim 6: Kang, in view of Braden, further discloses the vehicle terminal of claim 5, wherein the controller is configured to: determine whether there is a previously stored execution history of an operation for the general message when determining that the category of the message is the general message (Kang ¶0226-0228 and Braden col 5, lines 33-43); and determine an operation based on the execution history as the recommended operation when there is the execution history (Kang ¶0226-0228 and Braden col 5, lines 33-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Braden to the method of Kang, because this would allow categorizing the received message as general vice non-general to aid in determining an operation of whether to output the received message via the speakers or display based on comparing the text to pre-selected or previously stored words and sentences within the database of the electronic device’s memory (Braden col 5, lines 33-43).

Regarding Claim 16: Kang discloses the method of claim 12, however, Kang fails to explicitly disclose the claimed: determining the category of the message as a general message when the text pattern is absent in the received message.

However, in an analogous art, Braden discloses: 
determining the category of the message as a general message when the text pattern is absent in the received message; Braden discloses the use of an in-vehicle information display system to determine and categorize a message as a general message based on the content of the received message, as selected by vehicle user. Braden details how the criteria that defines whether the messaging type is general vice non-general can be pre-selected such that messages are automatically categorized upon reception. (Braden col 5, lines 33-43).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Braden to the method of Kang, because this would allow the electronic device (via the processor) to categorize the received text messages as general text messages vice non-general text contents (relating to advertisements, sports, healthcare, news, etc.) based on the message information and contents (Braden col 5, lines 33-43 and col 8, lines 23-29).

Regarding Claim 17: Kang, in view of Braden, further discloses the method of claim 16, further comprising: determining whether there is a previously stored execution history of an operation for the general message when it is determined that the category of the message is the general message (Kang ¶0226-0228 and Braden col 5, lines 33-43); and determining an operation based on the execution history as the recommended operation when there is the execution history (Kang ¶0226-0228 and Braden col 5, lines 33-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Braden to the method of Kang, because this would allow categorizing the received message as general vice non-general to aid in determining an operation of whether to output the received message via the speakers or display based on comparing the text to pre-selected or previously stored words and sentences within the database of the electronic device’s memory (Braden col 5, lines 33-43).

Claims 7-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., (US 2017/0249934 Al) (hereinafter Kang), in view of Braden et al., (US 8,816,837 B2) (hereinafter Braden), in further view of Breaux et al., (US 2019/0052747 Al) (hereinafter Breaux).

Regarding Claim 7: Kang, in view of Braden, discloses the vehicle terminal of claim 6, however, Kang fails to explicitly disclose the claimed: 
classify a driver's state based on traveling information of the vehicle when the execution history is absent;
determine an operation based on the driver's state as the recommended operation.

However, in an analogous art, Breaux discloses: 
classify a driver's state based on traveling information of the vehicle when the execution history is absent; Breaux discloses the vehicle system determines the user’s driving ability and behavior (driver’s state of mind) based on observing the braking events, acceleration events, vehicle speed, miles driven over time, vehicle component diagnostics and other negative driving behaviors when incoming text messages or phone calls from various applications occur at the same time (Breaux ¶0259, 0050);
determine an operation based on the driver's state as the recommended operation; Breaux discloses determine the driver’s behavior and level of distraction, based on collected current and historical vehicle state data. Thereafter, the electronic device executes one or more the predetermined functions and operations based on the following rules-based policies: preventing or interfering with incoming and outgoing calls from the mobile device, causing automated message to be transmitted to incoming caller/text message/email, preventing or interfering with mobile device from accessing mobile functions/texts functions/email functions, disabling the display of application notifications on screen and more  (Breaux ¶0025, 0049-0050, 0259).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Breaux to the vehicle terminal of Kang, in view of Braden, because this would allow the electronic device (via the processor) to add the ability to identify the user’s current state (whether driving or relaxed state) from the analyzed and summarized text messages to create additional courses of actions or service modes to switch the system into while the user is driving thus mitigating distractions (Breaux ¶0049-0050).

Regarding Claim 8: Kang, in view of Braden, in further view of Breaux, further discloses the vehicle terminal of claim 7, wherein the controller is configured to summarize the message based on the determined recommended operation when the recommended operation is determined corresponding to the driver's state (Kang ¶0223 and 0300 and Breaux ¶0049-0050).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Breaux to the vehicle terminal of Kang, in view of Braden, because this would allow the electronic device to use the capability of Kang to summarize received text messages with Breaux to observe the braking events, acceleration events and other negative behaviors of the driver and their derived state (Breaux ¶0049-0050).

Regarding Claim 9: Kang, in view of Braden, in further view of Breaux, further discloses the vehicle terminal of claim 8, wherein the controller is configured to determine a message summarization scheme corresponding to the driver's state (Kang ¶0223 and 0300 and Breaux ¶0049-0050).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Breaux to the vehicle terminal of Kang, in view of Braden, because this would allow the electronic device to use the capability of Kang to summarize received text messages with Breaux to observe the braking events, acceleration events and other negative behaviors of the driver and their derived state and determine an action for execution based on the rules-based policies (schemes): preventing or interfering with incoming and outgoing calls from the mobile device, causing automated message to be transmitted to incoming caller/text message/email, preventing or interfering with mobile device from accessing mobile functions/texts functions/email functions, or disabling the display of application notifications on screen and more (Breaux ¶0049-0050).

Regarding Claim 10: Kang, in view of Braden, in further view of Breaux, further discloses the vehicle terminal of claim 9, wherein: the controller is configured to extract morphemes from the message and determine an intention of a message sender when the message summarization scheme is determined (Kang ¶0223, 0250-0252 and Breaux ¶0049-0050).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Breaux to the vehicle terminal of Kang, in view of Braden, because this would allow the electronic device to use the rules-based policies (summarization scheme) of Breaux then utilize Kang to determine the meaning and user’s intentions of receive text messages within the summarized scheme by examining data collected from the device by way of the intelligence or smart assistance modules (Kang ¶0144-0145 and 0250).

Regarding Claim 18: Kang, in view of Braden, the method of claim 17, however, Kang fails to explicitly disclose the claimed: 
classifying a driver's state based on traveling information of a vehicle when the execution history is absent;
determining an operation based on the driver's state as the recommended operation.

However, in an analogous art, Breaux discloses: 
classifying a driver's state based on traveling information of a vehicle when the execution history is absent; Breaux discloses the vehicle system determines the user’s driving ability and behavior (driver’s state of mind) based on observing the braking events, acceleration events, vehicle speed, miles driven over time, vehicle component diagnostics and other negative driving behaviors when incoming text messages or phone calls from various applications occur at the same time (Breaux ¶0259, 0050);
determining an operation based on the driver's state as the recommended operation; Breaux discloses determine the driver’s behavior and level of distraction, based on collected current and historical vehicle state data. Thereafter, the electronic device executes one or more the predetermined functions and operations based on the following rules-based policies: preventing or interfering with incoming and outgoing calls from the mobile device, causing automated message to be transmitted to incoming caller/text message/email, preventing or interfering with mobile device from accessing mobile functions/texts functions/email functions, disabling the display of application notifications on screen and more  (Breaux ¶0025, 0049-0050, 0259).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Breaux to the method of Kang, in view of Braden, because this would allow the electronic device (via the processor) to add the ability to identify the user’s current state (whether driving or relaxed state) from the analyzed and summarized text messages to create additional courses of actions or service modes to switch the system into while the user is driving thus mitigating distractions (Breaux ¶0049-0050).

Regarding Claim 19: Kang, in view of Braden, in further view of Breaux, further discloses the method of claim 18, further comprising: summarizing the message based on the determined recommended operation when the recommended operation is determined corresponding to the driver's state (Kang ¶0223 and 0300 and Breaux ¶0049-0050).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Breaux to the method of Kang, in view of Braden, because this would allow the electronic device to use the capability of Kang to summarize received text messages with Breaux to observe the braking events, acceleration events and other negative behaviors of the driver and their derived state (Breaux ¶0049-0050).

Regarding Claim 20: Kang, in view of Braden, in further view of Breaux, further discloses the method of claim 19, further comprising: determining a message summarization scheme corresponding to the driver's state (Kang ¶0223 and 0300 and Breaux ¶0049-0050), extracting morphemes from the message and determining an intention of a message sender when the message summarization scheme is determined (Kang ¶0223, 0250-0252 and Breaux ¶0049-0050).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Breaux to the method of Kang, in view of Braden, because this would allow the electronic device to use the rules-based policies (summarization scheme) of Breaux then utilize Kang to determine the meaning and user’s intentions of receive text messages within the summarized scheme by examining data collected from the device by way of the intelligence or smart assistance modules (Kang ¶0144-0145 and 0250).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see attached form PTO-892.
Paik et al. (US 2015/0039108 Al) discloses receiving text messages to an automobile system from a mobile device for analyzing said text messages and utilizing the analysis results and traveling speed of the automobile to determine an output to be processed by the automobile system. 
Schubert et al. (US 10,270,718 B2) discloses receiving text messages to an in-car electronic device for the analyzing said text messages and utilizing the analysis results and vehicle state to determine and execute the recommended operations on the in-car electronic device. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK SCOTT JEFFERIES whose telephone number is (571)272-0923. The examiner can normally be reached 8:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK SCOTT JEFFERIES/Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658